DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-6 and 15-21 is/are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Nov 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive” and “removal tool” in Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claim 1 objected to because of the following informalities:  On line 7 of Claim 1 states “…labels to the packagings…”  This should read as “…labels to the primary packagings...”  Appropriate correction is required.
Claim 1 objected to because of the following informalities: the phrase “onto the labels” is awkward and seems to be a translation error. Appropriate correction is required.
Claim 2 objected to because of the following informalities: the phrase “onto the labels” is awkward and seems to be a translation error. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “and introducing the several filled and closed containers into the plurality of labelled primary packagings and secondary packagings.” in the last paragraph.  Thus reciting this limitation renders the claim indefinite because it is not clear if Applicant is to have the filled and closed containers placed into either the primary or secondary packagings; therefore, this limitation needs 

Claim 3 recites the limitation “an individual label” on the first line.  Claim 1 already requires at least one label on the package from at least the limitations in lines 7-8.  Thus reciting “an individual label” in claim 3 renders the claim indefinite because it is not clear if Applicant is referring to the same label already applied in claim 1 or if Applicant intends for this to be a different label than the one recited in Claim 1.  Therefore, for the purposes of compact prosecution, the Examiner is interpreting the claim to be understood that the package includes at least one label or a barcode.

All dependents claims are rejected due to dependency on the independent claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al., US 2015/0143777 A1 (Rapp), in view of Krause US20100264058A1 (Krause), and in further view of Wolff US20170217622A1 (Wolff) .

Regarding Claim 1, Rapp discloses, A method for labelling primary packagings (para [0003]), comprising:
transporting labels to a labelling zone (Fig. 2, “an identifying model #12 provides printing of the packaging means” - para [0026]), wherein an adhesive side (para [0012]) of the labels is directed upward during the transport (FIG. 2, para [0026] – describes the labels and illustrated upward movement D of the same); 
removing the primary packagings, which are multipacks (FIG. 2, #2), to be labelled from a magazine device (FIG. 2, #20, para [0021]), wherein the packagings are provided in the magazine device as packaging blanks which are at least in flat sections (FIG. 2, #2ꞌ, para [0021]), and are individually removeable (FIG. 2, para [0021]) from the magazine device (20); 

inserting a plurality of labelled primary packagings (2).

Rapp does not disclose, labelled primary packagings (2) into secondary packagings, which are at least one of transport packagings and storage packagings configured to enable storage and transport of several filled and closed containers; and 
introducing the several filled and closed containers into the plurality of labelled primary packagings (12) and secondary packagings.
However, Krause teaches, labelled primary packagings (2) into secondary packagings (FIG. 2, #76, para [0034]), which are at least one of transport packagings and storage packagings  configured to enable storage and transport (FIG. 2, #78, para [0034]) of several filled and closed containers (FIG. 1, #12, para [0018]) ; and 
introducing the several filled and closed containers (FIG. 1, Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Rapp at the effective filling date of the invention and would be motivated to modify the packaging arrangement (FIG. 2, #1) as disclosed by Rapp to include the storage and transport packagings (FIG. 2, #78) as taught by Krause.  Since Krause teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add the storage and transport packagings so as to improve the cost effectiveness by improving the packaging arrangement (Rapp, 1).

As combined, Rapp/Krause does not disclose, the plurality of labelled primary packagings (Rapp, 2) and secondary packagings.
However, Wolff teaches, the plurality of labelled primary packagings (Rapp, 2) and secondary packagings (FIG. 3, #2, Abstract).


Regarding Claim 2, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed.  Rapp further discloses, wherein the primary packagings (#2) are placed as flat packaging blanks (FIG. 2, #2ꞌ) onto the labels, or after the removal from the magazine device the primary packagings are assembled in a folding station  (Fig. 2, #s 13,14, 40, and para [0027]) and the assembled primary packagings are placed onto the labels.

Regarding Claim 3, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed.  Rapp further discloses, herein an individual label (12) and/or an individual barcode is applied to the primary packagings.

Regarding Claim 4, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed.  Rapp further discloses, wherein the labels (#12) are transported individually and/or continuously to the labelling zone (Fig. 2, Arrow A, para [0026]).




Regarding Claim 5, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp/Krause/Wolff further discloses, wherein the position of the labels (Rapp, 12) is detected by a position sensor or a camera and is evaluated by an image processing unit (Wolff, para [0033]).

Regarding Claim 6, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp further discloses, wherein the label (#12) is a self-adhesive label (para [0010]).

Regarding Claim 15, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp further discloses, wherein a drive (para [0020]) of a label transport device (FIG. 2, para [0026] – provides the module for applying labeling) and a drive of a removal tool (FIG. 2, #s 4 and 5, para [0027]) to by which the primary packagings are removed from the magazine are synchronized with one another (para [0004, 0027]).

Regarding Claim 16, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp further discloses, wherein the primary packagings are packagings which accommodate a plurality of beverage containers which are already filled (para [0026] – fills with articles).

Regarding Claim 17, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp further discloses, wherein several multipacks are arranged in one transport packaging (FIG. 1, #10 – displays the two items on the conveyor.)

Regarding Claim 18, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp/Krause/Wolff further discloses, wherein before the step of placing the primary packagings (Rapp, 2) onto the labels and/or of the primary packagings is detected by a position sensor or a camera and is evaluated by an image processing unit (Wolff, para [0074]).

Regarding Claim 19, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp/Krause/Wolff further discloses, wherein a marking (Rapp, para [0012] – sticks labels or the like) is applied to the labels for recognition of location (Krause, para [0021]) or determination of position.

Regarding Claim 20, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp further discloses, wherein a transport direction of the infeed of the containers extends perpendicularly (FIG. 2, para [0026] – articles pushed in so direction is perpendicular) or orthogonally with respect to a transport direction of the primary packagings and the infeed of the containers is parallel to the infeed of the secondary packagings (FIG. 2, para [0026] – transport direction of articles parallel to infeed direction).

Regarding Claim 21, as combined, Rapp/Krause/Wolff discloses the invention as previously claimed. Rapp further discloses, wherein a transport direction of the secondary packagings (para [0026] – articles) is the same as the transport direction of the delivery of the containers or is opposed to the transport direction of the delivery of the containers (FIG. 2, para [0026] – articles loaded in opposite direction).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vardakostas US-20150183535-A1, Rapp US-20150139772-A1, Duperray US-20100043355-A1, and .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        03 Jan 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731